Case: 2:20-cv-03797-MHW-EPD Doc #: 17 Filed: 03/29/21 Page: 1 of 1 PAGEID #: 1237



                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 Linda R. Crump,

        Plaintiff,                                   Case No. 2:20-cv-3797


                                                     Judge Michael H. Watson

 Commissioner of Social Security,                    Magistrate Judge Preston
                                                     Deavers
       Defendant.


                                      ORDER


        Upon joint motion of the parties, EOF No. 16, the Court REVERSES the

 decision of the Commissioner of the Social Security Administration in this case

 and REMANDS this case to the Commissioner of the Social Security

 Administration for further proceedings pursuant to sentence four of Section 205

 of the Social Security Act, 42 U.S.C. § 405(g).

       The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.




                                       /s/ Michael H. Watson
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
